Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Shannon Bass, Appellant                              Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 44585-B).
 No. 06-19-00058-CR        v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Shannon Bass, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MAY 3, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk